Order entered January 2, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00334-CR

                       JASON WALLACE CARPENTER, Appellant

                                              V.

                               STATE OF TEXAS, Appellee

                     On Appeal from the 397th Judicial District Court
                                 Grayson County, Texas
                             Trial Court Cause No. 061997

                                          ORDER
       We GRANT the State’s December 23, 2013 second motion for extension of time to file

the State’s brief. The State=s brief tendered to the Clerk of the Court on December 23, 2013 is

DEEMED timely filed as of the date of this order.

                                                     /s/   LANA MYERS
                                                           JUSTICE